Chase, Ch. J.
The question is, whether the land mentioned in the declaration was not liable to be taken up as vacancy, it being excluded by the certificate of survey of Hunter's Folly, but included within the courses expressed in the patent for the said land? Whether the defendant can hold more land under his grant than what is comprehended in the certificate of survey?
The court are of opinion, that the grant is to be’ construed most favourably for the grantee. The lord proprietary could not grant what bad already passed from hint; without first going into chancery to vacate the former' grant;- *176and had less land passed by the patent than was contained in thé, certificate’, the defendant’s remedy', if 'any, must have been in equity.
T. Buchañañ, for the Appellant,
and by
'Mason, for the Appellee:
Judgment wás entered for the defendant’, and 'the plaintiff appealed to this court, Where thé casé was argued before Tilghman, BuchanAn, and Gantt, J. by
'judgment affirmed;'